This was a case of salvage in saving the bark and cargo, valued at about $93,000, found in the middle of the Atlantic ocean, and navigated to the port of Boston. The master of the Czarina, Captain Dwyer, and also the second mate, were killed by the first mate, and the sailors, for their preservation, were obliged to kill the first mate. There was then no one left competent to navigate the vessel; and in this state she was found by the B. D. Metcalf,—the value of which vessel and of her cargo was about $50,000,—and her first mate put aboard. He was twenty days in navigating the vessel into port. The action was brought in behalf of the owners of B. D. Metcalf, the master, mate, and the sailors. The judge decreed to the owners, $3,500; to the master, $S00; to the mate, $1,000; to the second mate, $20; and to sixteen sailors, $10 each.